DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 4, 11, and 14. The prior rejections have been withdrawn.

	The Examiner acknowledges Claims 3 and 13 have been cancelled.

	The Examiner acknowledges new claims 21 and 22 have been added.

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:

Response to Arguments
Applicant’s arguments, see Pages 1 and 2 of REMARKS under head Rejections under 35 U.S.C. 102 and 103, filed 06/10/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ito et al. (JP2003102663).  The instant Office action is being made a Non-Final rejection in order to afford applicants the opportunity to review the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-12, 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 5-7 “wherein the linkage is configured to cause the stabilizer to transition between an extended position and a retracted position in response to a pivotal movement of the neck” The term “cause” is objected to because the cause of the stabilizer transition is caused by the pivotal movement of the neck. The linkage facilitates the movement but the impetus of the transition is caused by the pivoting of the neck. Furthermore, as best understood from Figures 32 and 33, the linkage would only assist before or after reaching the 90o halfway point of the pivotal movement of the linkage depending on if the transition is to the extended position or retracted position. The plunger would work against the transition for the other half of the transition.  Therefore, the metes and bounds of the claim are indefinite.

Claim 11, lines 9-11 “wherein the linkage is configured to cause the stabilizer to transition between an extended position and a retracted position in response to a pivotal movement of the neck” is objected to because the cause of the stabilizer transition is caused by the pivotal movement of the neck. The linkage facilitates the movement but the impetus of the transition is caused by the pivoting of the neck. Furthermore, as best understood from Figures 32 and 33, the linkage would only assist before or after reaching the 90o halfway point of the pivotal movement of the linkage depending on if the transition is to the extended position or retracted position. The plunger would work against the transition for the other half of the transition.    Therefore, the metes and bounds of the claim are indefinite.


Claim 21, lines 5-6 “a linkage configured to cause the stabilizer to transition between an extended position and a retracted position in response to a pivotal movement of the neck” is objected to because the cause of the stabilizers transition is caused by the pivotal movement of the neck. The linkage facilitates the movement but the impetus of the transition is caused by the pivoting of the neck. Furthermore, as best understood from Figures 32 and 33, the linkage would only assist before or after reaching the 90o halfway point of the pivotal movement of the linkage depending on if the transition is to the extended position or retracted position. The plunger would work against the transition for the other half of the transition.    Therefore, the metes and bounds of the claim are indefinite.
	Appropriate correction is required.

    PNG
    media_image1.png
    833
    667
    media_image1.png
    Greyscale
Claims 2, 4-10, 12, 14-20 and 22 are rejected under 35 USC 112b because of their dependency on a rejected claim under 35 USC 112b.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-10, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP2003102663 hereinafter Ito).

	Regarding claim 1, Ito discloses a surface cleaning head (Figure 1 Element 1) comprising: 
	a main body (Figure 1 Element 2); 
	a neck (Figure 3 Elements 4, 4H, and 7) pivotally coupled to the main body (NPL-U Page 3, lines 1-3 of the last paragraph “The operating handle 4 is provided with two fork supporting legs 4H connected to the lower end thereof on the left and right sides of the rear frame 3 connected to the brush case 2 by using mounting shafts 7, so that the brush case 2 is provided.”) ; 
	a stabilizer (Figure 3 Elements 20, 21, and 22); and 
	a linkage (Figure 3 Element 24) pivotally coupled to the main body (Figure 2 Element 24x of the Linkage is pivotally coupled to Element 25 which is also pivotally coupled to the main body by Elements 4, 4H, and 7) and the stabilizer (Figure 2 Element 24Z is a pivotal connection between the linkage and the stabilizer), wherein the linkage is configured to cause the stabilizer to transition between an extended position (Figure 2 shows an extended position) and a retracted position (Figure 1 shows a retracted position) in response to a pivotal movement of the neck (Figures 3 and 5 show pivotal movement of the neck causes Element 24Z of the linkage to move along Element 22R of the stabilizer thereby causing transition between the extended and retracted position), the linkage including a pivot arm (Element 24) and a plunger (Element 24X), the pivot arm defining a channel for receiving the plunger (Plunger element 24X slides within a channel defined in the pivot arm 24. Figures 1 and 3 show the differing amount of plunger Element 24X extending from the pivot arm 24).

	Regarding claim 2, Ito discloses the surface cleaning head of claim 1, wherein the neck includes a protrusion (Figure 6 Element 27) configured to engage at least a portion of the linkage (Figure 6 Elements 27 and 25 engage Element 24 of the Linkage), the protrusion being configured to urge the linkage to pivot in response to the pivotal movement of the neck (As the neck pivots, the connection of Elements 27 and 25 to Element 24 urges the linkage to pivot).

	Regarding claim 4, Ito discloses the surface cleaning head of claim 1, wherein the plunger is configured to slide within the channel in response to the pivotal movement of the neck (Figures 3 and 5 show the neck pivoted between two positions and the plunger 24X sliding into the channel of Element 24 between the two different positions).

	Regarding claim 5, Ito discloses the surface cleaning head of claim 1, wherein the stabilizer includes a wheel (Figure 3 Element 21).

	Regarding claim 8, Ito discloses the surface cleaning head of claim 1, wherein the main body includes an opening (Figure 4 Element 3 is a frame on the rear of the main body which defines an opening) from which the stabilizer extends (Figure 3 shows the stabilizer Element 22 which extends at Element 9 from the opening defined by the sides of Element 3).

	Regarding claim 9, Ito discloses the surface cleaning head of claim 8, wherein the opening is disposed between a top surface of the main body and a main wheel (See annotated drawing below).

    PNG
    media_image2.png
    309
    669
    media_image2.png
    Greyscale

	Regarding claim 10, Ito discloses the surface cleaning head of claim 9, wherein at least a portion of the stabilizer extends over at least a portion of the main wheel (See annotated drawing below. Stabilizer extends over portion of the main wheel).

    PNG
    media_image3.png
    318
    558
    media_image3.png
    Greyscale


	Regarding claim 21, Ito discloses a surface cleaning head comprising:
	a main body (Figure 1 Element 2);
	a neck (Figure 3 Elements 4, 4H, and 7) pivotally coupled to the main body (NPL-U Page 3, lines 1-3 of the last paragraph “The operating handle 4 is provided with two fork supporting legs 4H connected to the lower end thereof on the left and right sides of the rear frame 3 connected to the brush case 2 by using mounting shafts 7, so that the brush case 2 is provided.”);
	a stabilizer (Figure 3 Elements 20, 21, and 22); and
	a linkage (Figure 3 Element 24) configured to cause the stabilizer to transition between an extended position (Figure 2 shows an extended position) and a retracted position (Figure 1 shows a retracted position) in response to a pivotal movement of the neck (Figures 3 and 5 show pivotal movement of the neck causes Element 24Z of the linkage to move along Element 22R of the stabilizer thereby causing transition between the extended and retracted position), the linkage including a pivot arm (Figure 2 Element 24) pivotally coupled to the main body (Pivot arm 24 is coupled to Plunger 24X which is pivotally connected to Element 25 and Elements 4, 4H, and 7) and a plunger (Figure 2 Element 24X) slidably coupled to the pivot arm (Plunger 24X slides in Pivot arm Element 24). 

	Regarding claim 22, Ito discloses the surface cleaning head of claim 21, wherein the plunger is pivotally coupled to the stabilizer (The plunger 24X is coupled to Pivot arm 24 which is pivotally coupled to stabilizer at Element 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Dyson et al. (US20080115313 hereinafter Dyson).

	Regarding claim 6, Ito fails to disclose the surface cleaning head of claim 1 further comprising a plurality of stabilizers, wherein each stabilizer extends along a respective one of a first axis and a second axis.

	Dyson teaches a plurality of stabilizers (Figure 2 Elements 15 and 19 are a first stabilizer. Elements 16 and 20 are a second stabilizer), wherein each stabilizer extends along a respective one of a first axis and a second axis (See annotated drawing below).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Dyson to provide a plurality of stabilizers extending along a first and second axis. Doing so would allow a plurality of stabilizers to have a wide wheel-base for extra stability and better prevent the surface cleaner from tipping over.


    PNG
    media_image4.png
    323
    669
    media_image4.png
    Greyscale

	Regarding claim 7, Ito in view of Dyson teaches the surface cleaning head of claim 6, wherein the first axis extends transverse to the second axis (The first axis is transverse to the second axis and the two axis would meet as they continue upward) such that a separation distance (See annotated drawing below) between the stabilizers increases with increasing distance from the main body (See annotated drawing below. Separation distance between the wheel end of the stabilizers increases as the distance of the stabilizers increases from the main body).

    PNG
    media_image5.png
    335
    669
    media_image5.png
    Greyscale

Claim(s) 11-12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2003102663 hereinafter Ito) in view of Conrad (US20140237752).

	Regarding claim 11, Ito discloses a vacuum cleaner comprising: 
	a surface cleaning head (Figure 1 Element 1) including: 
		a main body (Figure 1 Element 2); 
		a stabilizer (Figure 3 Elements 20, 21, and 22); and 
		a linkage (Figure 3 Element 24) pivotally coupled to the main body (Figure 2 Element 24x of the Linkage is pivotally coupled to Element 25 which is also pivotally coupled to the main body by Elements 4, 4H, and 7) and the stabilizer (Figure 2 Element 24Z is a pivotal connection between the linkage and the stabilizer), wherein the linkage is configured to cause the stabilizer to transition between an extended position (Figure 2 shows an extended position) and a retracted position (Figure 1 shows a retracted position) in response to a pivotal movement of the neck (Figures 3 and 5 show pivotal movement of the neck causes Element 24Z of the linkage to move along Element 22R of the stabilizer thereby causing transition between the extended and retracted position), the linkage including a pivot arm (Figure 2 Element 24) and a plunger (Figure 2 Element 24X), the pivot arm defining a channel for receiving the plunger (Plunger element 24X slides within a channel defined in the pivot arm 24. Figures 1 and 3 show the differing amount of plunger Element 24X extending from the pivot arm 24).

	Ito fails to disclose a wand, a neck (Figure 2 Elements 4 and 17 comprise a neck of Ito) configured to receive the wand, and the neck pivotally coupled to the main body (NPL-U Page 3, lines 1-3 of the last paragraph “The operating handle 4 is provided with two fork supporting legs 4H connected to the lower end thereof on the left and right sides of the rear frame 3 connected to the brush case 2 by using mounting shafts 7, so that the brush case 2 is provided.”) such that the wand is configured to transition between a storage position and an in-use position.

	Conrad teaches a wand (Figure 11 Elements 101 and 146), a neck configured to receive the wand (Figure 9 Element 102 is a neck that receives the wand 101 and 146), and the neck pivotally coupled to the main body such that the wand is configured to transition between a storage position and an in-use position (Ito discloses a neck that pivotally transitions between a storage and an in-use position. A connection between the Wand 101 of Conrad and the Neck 4 including suction hose 17 of Ito would allow the Wand to be pivotally connected to the main body and transition between a storage position and an in-use position).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Conrad to provide a wand connectable to a neck and configured to transition between a storage and an in-use position. Doing so would allow the vacuum cleaner of Ito to have a wand connectable to the neck to allow for the wand to be removed from the neck and used to clean in areas that are inaccessible to the surface cleaning head.

	Regarding claim 12, the only difference between the rejection of the limitations of Claim 2 and Claim 12 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 2 is identical to the rejection of Claim 12.

	Regarding claim 14, the only difference between the rejection of the limitations of Claim 4 and Claim 14 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 4 is identical to the rejection of Claim 14.

	Regarding claim 15, the only difference between the rejection of the limitations of Claim 5 and Claim 15 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 5 is identical to the rejection of Claim 15.

	Regarding claim 18, the only difference between the rejection of the limitations of Claim 8 and Claim 18 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 8 is identical to the rejection of Claim 18.

	Regarding claim 19, the only difference between the rejection of the limitations of Claim 9 and Claim 19 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 9 is identical to the rejection of Claim 19.

	Regarding claim 20, the only difference between the rejection of the limitations of Claim 10 and Claim 20 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 10 is identical to the rejection of Claim 20.

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Conrad and further in view Dyson et al. (US20080115313 hereinafter Dyson).

	Regarding claim 16, the only difference between the rejection of the limitations of Claim 6 and Claim 16 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 6 is identical to the rejection of Claim 16.

	Regarding claim 17, the only difference between the rejection of the limitations of Claim 7 and Claim 17 is the modification of the neck of Ito to receive the wand of Conrad. This modification would not change the any other Elements and, therefore, the rejection of Claim 7 is identical to the rejection of Claim 17.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinet (US2120011) discloses a suction nozzle with a means for adjusting the relative location of the nozzle mouth. Kaufman (US2784441) discloses a suction nozzle with a two position nozzle adjustment arrangement. Whitney (US3939518) discloses a floor treatment machine including a squeegee assembly have an adjustable blade for desired of angle of incidence. Windmeisser (US8365351) discloses a floor cleaning machine comprising a sliding unit with an actuating means for raising and lowering the sliding unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                             
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723